THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.




CUBED, INC.

8% UNSECURED PROMISSORY NOTE







$50,000.00

October 9, 2014




FOR VALUE RECEIVED, Cubed, Inc., a Nevada corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order of ____________
(the “Holder”), in immediately available funds, the total principal sum of Fifty
Thousand Dollars ($50,000.00).  The principal hereof, any unpaid accrued
interest thereon, and the Repayment Premium (as defined below) shall be due and
payable simultaneous with debt or equity funding to the Company, in one closing
or in multiple closings following the date hereof, in an amount equal to or
exceeding Seventy Five Thousand Dollars ($75,000) (the “Maturity Date”) (unless
such payment date is accelerated as provided in Section 3 hereof).  Payment of
all amounts due hereunder shall be made at the address of the Holder provided
for in Section 4 hereof.  Interest shall accrue at the rate of eight percent
(8%) per annum on this Note from the date hereof.  In the event this Note is not
converted into an equity investment in the Company on or before the Maturity
Date, then upon repayment hereof the Company shall pay to Holder a premium (a
“Repayment Premium”) equal to fifty percent (50%) of the original principal
amount hereof.




This Note is being issued pursuant to a Securities Purchase Agreement by and
between the Company and Holder dated of even date herewith (the “Agreement”).




1.

TRANSFERABILITY.  This Note shall not be transferred, pledged, hypothecated, or
assigned by either party without the express written consent of the other Party.
 In the event any third party acquires a controlling interest in the Company or
acquires substantially all of the assets of the Company (a “Reorganization
Event”), this Note will survive and become an obligation of the party that
acquires such controlling interest or assets.  In the event of a Reorganization
Event the Company agrees to make the party that acquires such controlling
interest or assets, aware of the terms of this Section and this Note.  




2.

SECURITY. This Note is not secured.








Page 1 of 4




--------------------------------------------------------------------------------




3.

DEFAULT.  The occurrence of any one of the following events shall constitute an
Event of Default:




(a)

The non-payment, when due, of any principal, interest, or the Repayment Premium
pursuant to this Note;




(b)

The material breach of any representation or warranty in this Note.  In the
event the Holder becomes aware of a breach of this Section 3(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five business days after notice to cure such breach;




(c)

The breach of any covenant or undertaking, not otherwise provided for in this
Section 3;




(d)

The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or




(e)

The commencement against the Company of any proceeding relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, adjustment of
debt, receivership, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, provided, however, that the
commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.




In the event the Holder becomes aware of a breach of Sections 3(a), (b) or (c),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) calendar days after notice to cure such breach.














Page 2 of 4




--------------------------------------------------------------------------------




Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.




4.

NOTICES.  All notices provided for in this Note shall be in accordance with the
notice provisions of the Agreement.




5.

GOVERNING LAW; VENUE.  This Note shall be governed by and construed under the
laws of the State of Nevada as applied to agreements among Nevada residents,
made and to be performed entirely within the State of Nevada.  The Parties agree
that any action brought to enforce the terms of this Note will be brought in the
appropriate federal or state court having jurisdiction over Clark County,
Nevada.




6.

CONFORMITY WITH LAW.  It is the intention of the Company and Holder to conform
strictly to applicable usury and similar laws.  Accordingly, notwithstanding
anything to the contrary in this Note, it is agreed that the aggregate of all
charges which constitute interest under applicable usury and similar laws that
are contracted for, chargeable or receivable under or in respect of this Note,
shall under no circumstances exceed the maximum amount of interest permitted by
such laws, and any excess, whether occasioned by acceleration or maturity of
this Note or otherwise, shall be canceled automatically, and if theretofore
paid, shall be either refunded to the Company or credited on the principal
amount of this Note.




7.

MODIFICATION; WAIVER.  No modification or waiver of any provision of this Note
or consent to departure therefrom shall be effective unless in writing and
approved by the Company and Holder.  If any provision of this Note shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction.  This Note supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

























[remainder of page intentionally left blank; signature page to follow]








Page 3 of 4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Note as of the date set forth
above.




“Company”

“Holder”

 

 

Cubed, Inc.,

_________________,

a Nevada corporation

_________________

 

 

 

 

/s/ Joseph White

______________________________

By:  Joseph White

By: ___________________________

Its:  President

Its: ___________________________

























































































Page 4 of 4


